DETAILED ACTION
Currently, claims 1-10 and 17-22 are being examined, while claims 11-16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because of the following informalities:  In line 7, -is- should be inserted after “shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is found to be indefinite because it depends on itself, thereby rendering the scope of the claim unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman, U.S. 2014/0081260 (hereinafter Cosman).
Regarding claim 17, Cosman discloses (note fig. 7) a cooled RF probe assembly comprising: a proximal region (754); a single-piece hollow ‘elongated shaft’ (704) defining an internal cavity, wherein a first internal cooling fluid tube (742) and a second internal cooling fluid tube (721) are ‘positioned inside’ the internal cavity and extend from the proximal region, wherein the first internal cooling fluid tube has a length that is less than a length of the second internal cooling fluid tube; and a distal tip region (701) including a conductive portion (707 – note paragraph 50) for delivering energy to the target location.

Regarding claim 21, Cosman discloses (note fig. 7) a cooled RF probe assembly comprising: a proximal region (754); a hollow ‘elongated shaft’ (704) defining an internal cavity, wherein a first internal cooling fluid tube (742) and a second internal cooling fluid tube (721) are ‘positioned inside’ the internal cavity and extend from the proximal region, wherein the first internal cooling fluid tube has a length that is less than a length of the second internal cooling fluid tube; wherein the hollow elongated shaft is at least ‘partially flexible’ (note flexibility of sealing junctions at proximal/distal end of elongated shaft – see paragraph 50); and a distal tip region (701) including a conductive portion (707 – note paragraph 50) for delivering energy to the target location.
Regarding claim 22, Cosman discloses (note fig. 7) a cooled RF probe assembly wherein at least a surface of the elongated shaft is insulated (note paragraph 50). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Gelfand, U.S. 9,393,070 (hereinafter Gelfand).
Regarding claims 1 and 6, Cosman discloses (note figs. 5 and 7) a cooled RF system comprising: a probe assembly comprising a proximal region (754); a single-piece hollow ‘elongated shaft’ (704) defining an internal cavity, wherein a first internal cooling fluid tube (742) and a second internal cooling fluid tube (721) are ‘positioned inside’ the internal cavity and extend from the proximal region; and a distal tip region (701) comprising a conductive portion (707 – note paragraph 50) for delivering energy to a target location; a radiofrequency generator (604 – see abstract) for delivering energy to the target location via the conductive portion of the distal tip region of the probe assembly; and a cooling device (624 – note paragraph 44) including a cooling fluid reservoir and a pump assembly operable to either circulate a cooling fluid from the cooling fluid reservoir through the first internal cooling fluid tube, the internal cavity, the second internal cooling fluid tube, and back to the cooling fluid reservoir (i.e., in a first direction – note paragraph 53), or from the cooling fluid reservoir through the second internal cooling fluid tube, the internal cavity, the first internal cooling fluid tube, and back to the cooling fluid reservoir (i.e., in a second direction – note fig. 7).  While 
Regarding claims 2-4, Cosman discloses (note fig. 7) a system wherein the first cooling tube has a length that is less than a length of the second cooling tube.  While it appears as though the length of the first cooling tube is from about 5% to about 35% of the length of the second cooling tube, Cosman fails to explicitly disclose these specific dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the relative dimensions of these tubes accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component (i.e., an obvious design choice), and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).    

Regarding claim 7, Cosman discloses (note fig. 7) a cooled RF system wherein the RF generator necessarily ‘includes a user input’ (e.g., an activation switch) that would be capable of ‘selecting’ a lesion size.
Regarding claims 8-10, Cosman discloses (note figs. 1A-B and 7) a cooled RF system further comprising: an introducer including a proximal hub (120) and a distally-extending cannula (101); and a stylet (127) insertable through the hub and into the cannula; wherein the stylet comprises a tissue-piercing distal end (129) that extends from the cannula; wherein the introducer electrically insulates (necessarily, via ‘107’) the proximal region of the probe assembly when the probe assembly is inserted into the cannula.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman.
Regarding claims 18 and 19, Cosman discloses (note fig. 7) a system wherein the first cooling tube has a length that is less than a length of the second cooling tube.  While it appears as though the length of the first cooling tube is from about 5% to about 35% of the length of In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component (i.e., an obvious design choice), and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).    

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments against Cosman, Examiner respectfully disagrees.  More specifically, Examiner maintains that the cited claims have been met in view of Cosman as they are currently written, due to the breadth of limitations such as “elongated shaft,” “positioned inside,” and “partially flexible” (see modified interpretation of claimed components in the rejections above).  In response to applicant's arguments concerning claim 20, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, Examiner asserts that all of the claims have been met in view of the cited references as can be seen above.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794